 1   R. PARKER WHITE (SB# 95579)
     BRELSFORD ANDROVICH & WHITE
 2   1001 G Street, Suite 301
     Sacramento, CA 95814
 3   Telephone: (916) 449-1300
     Facsimile: (916) 449-1320
 4
     Attorney for Plaintiff
 5   RONALD WEAVER
 6
 7                                 UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9
10   RONALD WEAVER,                                        Case No. 2:18-cv-00303-MCE-EFB
11                  Plaintiff,                             STIPULATION AND ORDER TO
                                                           EXTEND TIME TO FILE OPPOSITION
12          vs.                                            AND REPLY TO MOTION TO
                                                           DISMISS PLAINTIFF’S THIRD
13   BIMBO BAKERIES, USA, INC., an Ohio                    AMENDED COMPLAINT
     corporation, and DOES 1 through 30, inclusive,
14                                                         Dept.:      7
                    Defendants.                            Judge:      Hon. Morrison C. England, Jr.
15
16
17          By and through their respective attorneys of record, Plaintiff RONALD WEAVER
18
     (“Plaintiff”) and Defendant BIMBO BAKERIES USA (“Defendant”) (collectively referred to as
19
     “the Parties”) stipulate and agree as follows:
20
            WHEREAS Plaintiff filed his Third Amended Complaint on April 25, 2019.
21
            WHEREAS Defendant filed its Motion to Dismiss Plaintiff’s Third Amended Complaint
22
     on May 9, 2019.
23
            WHEREAS Plaintiff’s Opposition to Motion to Dismiss is due May 21, 2019.
24
            WHEREAS, Plaintiff’s counsel, R. Parker White, has had a personal conflict and has been
25
26   out of the office. This was an unforeseen conflict of which Plaintiff’s counsel had no control.

27          THEREFORE, the Parties stipulate and agree that the deadline to file an Opposition to
28   Case No. 2:18-CV-00303-MCE-EFB                           STIPULATION AND ORDER TO EXTEND
                                                              TIME TO FILE OPPOSITION AND REPLY
                                                              TO MOTION TO DISMISS
 1   Defendant’s Motion to Dismiss Plaintiff’s Third Amended Complaint is extended to May 28,
 2   2019.
 3
             THEREFORE, the Parties stipulate and agree that the deadline for Defendant’s Reply to
 4
     Opposition to Defendant’s Motion to Dismiss Plaintiff’s Third Amended Complaint is extended
 5
     to June 4, 2019.
 6
 7
             Dated: May 20, 2019                  BRELSFORD ANDROVICH & WHITE
 8
 9
                                                  By           /s/ R. Parker White
10                                                           R. PARKER WHITE
                                                             Attorney for Plaintiff
11                                                           RONALD WEAVER

12
             Dated: May 20, 2019                  GBG LLP
13
14
                                                  By             /s/ Elizabeth A. Brown
15                                                           ELIZABETH A. BROWN
                                                             Attorney for Defendant
16                                                           BIMBO BAKERIES USA, INC.

17
                                                  ORDER
18
             Pursuant to the Parties’ stipulation (ECF No. 33), and for good cause, the deadline for
19
     Plaintiff’s Opposition to Defendant’s Motion to Dismiss Plaintiff’s Third Amended Complaint is
20
     extended to May 28, 2019 and the Reply to Opposition is extended to June 4, 2019.
21
22           IT IS SO ORDERED.

23   Dated: May 21, 2019

24
25
26
27
28   Case No. 2:18-CV-00303-MCE-EFB                    -1-        STIPULATION AND ORDER TO EXTEND
                                                                  TIME TO FILE OPPOSITION AND REPLY
                                                                               TO MOTION TO DISMISS
